EXHIBIT 10-T(d)

 

AMENDMENT TO THE

COLGATE-PALMOLIVE COMPANY

2005 EMPLOYEE STOCK OPTION PLAN

 

AMENDMENT, dated as of December 7, 2006, to the Colgate-Palmolive Company 2005
Employee Stock Option Plan (the “Plan”).

 

WHEREAS, the Board of Directors desires to conform the stock adjustment
provisions of the equity compensation plans of the Company, including the Plan,
so as to clarify that equitable substitution or adjustments shall be made in the
event of a change in corporate equity capitalization and may be made at the
discretion of the Board or the Committee referred to in Section 2 of the Plan in
the event of certain corporate transactions, all as defined and on the terms and
conditions set forth below;

 

NOW, THEREFORE, the second paragraph of Section 3 of the Plan is amended to read
in full as follows:

 

In the event of any change in corporate equity capitalization, such as a stock
split, reverse stock split, stock dividend, share combination, recapitalization,
spin-off or similar event affecting the equity capital structure of the Company,
the Committee or Board shall make equitable substitution or adjustments in the
aggregate number and kind of shares reserved for issuance under the Plan, in the
aggregate limit on grants to individuals, in the number, kind and exercise price
of shares (or other property, including without limitation, cash) subject to
outstanding Stock Options and Stock Appreciation Rights; provided, however, that
the number of shares subject to any Award shall always be a whole number. In the
event of a corporate transaction, such as any merger, consolidation, acquisition
of property or shares, stock rights offering, liquidation, Disaffiliation (other
than a spin-off), or other distribution of stock or property of the Company
(including an extraordinary cash dividend) not covered by the prior sentence,
any reorganization (whether or not such reorganization comes within the
definition of such term in Section 368 of the Code) or any partial or complete
liquidation of the Company, or similar event affecting the Company or any of its
subsidiaries or Affiliates (a “Business Transaction”), the Committee or Board
may make such substitution or adjustments in the aggregate number and kind of
shares reserved for issuance under the Plan, in the aggregate limit on grants to
individuals, in the number, kind and exercise price of shares (or other
property, including without limitation, cash) subject to outstanding Stock
Options and Stock Appreciation Rights, and/or such other equitable substitution
or adjustments as it may determine to be appropriate in its sole discretion;
provided, however, that the number of shares subject to any Award shall always
be a whole number. In the case of Business Transactions, such adjustments may
include, without limitation, the cancellation of outstanding Awards in exchange
for payments of cash, property or a combination thereof having an aggregate
value equal to the value of such Awards, as determined by the Committee or the
Board in its sole discretion (it being understood that in the case of a Business
Transaction with respect to which shareholders of Common Stock may receive
consideration other than publicly traded equity securities of the ultimate
surviving entity, any such determination by the Committee or the Board that the
value of an Option or Stock Appreciation Right shall for this purpose be deemed
to equal the excess, if any, of the value of such consideration being paid for
each Share pursuant to such Business Transaction over the exercise price of such
Option or Stock Appreciation Right shall conclusively be deemed valid).
Notwithstanding the foregoing: (i) any adjustments made pursuant to this
paragraph to Awards that are considered “deferred compensation” within the
meaning of Code Section 409A shall be made in compliance with the requirements
of Code Section 409A; (ii) any adjustments made pursuant to this paragraph to
Awards that are not considered “deferred compensation” subject to Code
Section 409A shall be made in such a manner as to ensure that after such
adjustment, the Awards either (A) continue not to be subject to Code
Section 409A or (B) comply with the requirements of Code Section 409A; and
(iii) in any event, neither the Committee nor the Board shall have the authority
to make any adjustments pursuant to this paragraph to the extent the existence
of such authority would cause an Award that is not intended to be subject to
Code Section 409A at the time of grant to be subject thereto.